Examiner’s Comment
The remarks filed on 8/18/2021 in reference to the Final Rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C 103 have been fully considered but are not persuasive. 

In response to the rejection under 35 U.S.C 102, the applicant states that the portion of the Keltner design relied upon in the rejection is a “fragmentary” view and would not be encountered by an ordinary observer in “normal use.” The examiner maintains the rejection because statute 35 U.S.C 102 explicitly states a person shall be entitled to a patent unless “the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention [emphasis added].” The article relied upon in the prior art was described in a printed patent and available to the public. Therefore, the rejection under 35 U.S.C. 102 is deemed proper. 

In response to the rejection under 35 U.S.C 103, the applicant argues, as stated in greater detail in their response to the rejection under 35 U.S.C. 102, Keltner in isolation is improper because it does not represent the patented article in “normal use.” It is proper to rely on the article shown in Keltner, even though it is not the combination of articles as intended by the patent, because the article was described in a printed patent and available to the public at the time of the filing of the present application. Specifically, the article is shown separate in Keltner in FIG. 7, which is available to one skilled in the art of garments. Simply because the article is shown combined in other views does not disqualify the reference from being available to the public or one skilled in the art of garments.     


Contact
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Thorn Sr. whose telephone number is (571)270-3594.  The examiner can normally be reached Monday-Thursday 9:00 AM- 6:00 PM EST and Friday 9:00- 1:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 5712728601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
 



For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. THORN SR./Examiner, Art Unit 2922


/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911